DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Mofidi et al 20190208456 discloses an estimation device that estimates a living body orientation indicating a direction in which a front side of a living body faces, the estimation device comprising:
M transmitters that transmit M transmission signals to a predetermined range including' the living body using M transmission antenna elements arranged to surround the predetermined range, M being an integer greater than or equal to three;
N receivers which are arranged to surround the predetermined range,
and receive N reception signals for a predetermined period using respective receiving antenna elements included in the N receivers, the receiving signals including signals in which the M transmission signals have been reflected, transmitted, or scattered by the living body, N being an integer greater than or equal to two; and a circuit.
The instant invention discloses wherein for each of M sets of the N reception signals corresponding to the M transmission signals transmitted by the M transmission antenna elements, the circuit performs calculation of a characteristic quantity based on the N reception signals included in the set, the characteristic quantity with a greater value indicating a waveform having a larger amplitude and higher regularity, identifies a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwesig et al 10,459,080 discloses radar-based object detection using multiple antennas.
Poupyrev 20160320852 discloses wide-field radar-based gesture recognition.
Poupyrev 20160041618 discloses radar-based gesture sensing and data transmission.
Poupyrev 20160054792 discloses radar-based biometric recognition.
Lien et al 10,817,065 discloses gesture recognition using multiple antenna.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648